Case 1:19-cv-09895-VEC Document 16 Filed 11/20/19 Page 1 of 2




                                     USDC SDNY
                                     DOCUMENT
                                     ELECTRONICALLY FILED
                                     DOC #:
                                     DATE FILED: 11/20/2019
Case 1:19-cv-09895-VEC Document 16 Filed 11/20/19 Page 2 of 2




            SO ORDERED.



                                  11/20/2019
            HON. VALERIE CAPRONI
            UNITED STATES DISTRICT JUDGE
